Citation Nr: 0216929	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  89-21 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, [redacted]


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel


INTRODUCTION

The veteran served honorably from September 1966 to June 
1968, which included service in the Republic of Vietnam in 
1967 and 1968.  He also had over two years of active service 
within the period from October 1969 to November 1974, but it 
was determined by May 1975 VA administrative decision that 
termination of the second period of service was under 
dishonorable conditions.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 1988 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  


FINDINGS OF FACT

1. In February 1997, the Board issued a decision denying 
entitlement to service connection for PTSD.

2. Subsequent to the issuance of the Board's February 1997 
decision, additional evidence in VA's possession since 
September 1996 was associated with the claims file.


CONCLUSION OF LAW

The February 1997 decision wherein the Board denied 
entitlement to service connection for PTSD is vacated.  
38 U.S.C.A. § 7104(a) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 20.904 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A decision by the Board may be vacated at any time upon 
request of the appellant, or on the Board's own motion.  
38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.904.  

In this case, a September 1996 statement from the veteran 
pertinent to the claim was received prior to the issuance of 
the Board's February 1997 decision but not associated with 
the claims file until after issuance of the February 1997 
decision.  Therefore, the September 1996 statement was not 
considered by the Board during its review of the record in 
connection with rendering the February 1997 decision.    

As this document was constructively in the possession of the 
Board at the time that the February 1997 decision was 
rendered, it should have been considered.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (holding that documents 
which were not actually before the adjudicators but had been 
generated by VA employees or submitted to VA by claimant 
were, "in contemplation of law, before the Secretary and the 
Board and should be included in the record").

In light of this additional pertinent evidence, 
consideration of the issue on appeal by the Board in the 
February 1997 decision was premature.

The Board notes that a separate decision will specifically 
address de novo consideration of the issue of service 
connection for PTSD.



ORDER

The February 1997 decision wherein the Board denied 
entitlement to service connection for PTSD is vacated.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

